Action to recover damages for personal injuries resulting from a collision between a motorcycle driven by plaintiff and an automobile owned by defendant and operated by a third party with his permission. Appeal from judgment in plaintiff’s favor. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein and service of a copy thereof upon the attorney for the respondent, the respondent stipulate to reduce the verdict to the sum of $11,903, by deducting therefrom the amount of the hospital bills, amounting to $1,075; in which event the judgment as so modified is unanimously affirmed, without costs. Unpaid bills from the hospitals, in the absence of proof that the charges were reasonable, were incompetent. (Gumb v. Twenty-third Street R. Co., 114 N. Y. 411; Parilli v. Brooklyn City R. R., 236 App. Div. 577.) Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.